





Exhibit 10.02


November 12, 2018


 
To:    Xcel Energy Inc.
414 Nicollet Mall
Minneapolis, MN 55401


From:    Morgan Stanley & Co. LLC
1585 Broadway
New York, NY 10036-8293




___________________________________________________________________________


Dear Sirs,


The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.


1.
The definitions and provisions contained in the 2000 ISDA Definitions (the “2000
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “2002
Definitions” and, together with the 2000 Definitions, the “Definitions”), each
as published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
the 2002 Definitions and the 2000 Definitions, the 2002 Definitions will govern.
In the event of any inconsistency between the Definitions and this Confirmation,
this Confirmation will govern.



Each party further agrees that this Confirmation together with the Agreement
evidence a complete binding agreement between Party A and Party B as to the
subject matter and terms of the Transaction to which this Confirmation relates,
and shall supersede all prior or contemporaneous written or oral communications
with respect thereto. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Party A and Party B had executed an agreement in such form on
the Trade Date (but without any Schedule except for the election of the laws of
the State of New York as the governing law), provided that the word “first”
shall be replaced with the word “third” each time it occurs in Section 5(a)(i)
of the Agreement. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement. For purposes of the 2002
Definitions, the Transaction is a Share Forward Transaction.


Party A and Party B each represents to the other that it has entered into the
Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.


2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:



General Terms:


Party A:
Morgan Stanley & Co. LLC



Party B:                Xcel Energy Inc.




1

--------------------------------------------------------------------------------





Trade Date:
November 12, 2018



Effective Date:
November 13, 2018



Base Amount:
Initially, 1,220,752 Shares. On each Settlement Date, the Base Amount shall be
reduced by the number of Settlement Shares for such Settlement Date.



Maturity Date:
The earlier of (a) February 7, 2020 (or, if such date is not a Scheduled Trading
Day, the next following Scheduled Trading Day) and (b) the date the Base Amount
is reduced to zero.



Forward Price:
On the Effective Date, the Initial Forward Price, and on any other day, the
Forward Price as of the immediately preceding calendar day multiplied by the sum
of (i) 1 and (ii) the Daily Rate for such day; provided that on each Forward
Price Reduction Date, the Forward Price in effect on such date shall be the
Forward Price otherwise in effect on such date, minus the Forward Price
Reduction Amount for such Forward Price Reduction Date.



Initial Forward Price:    $49.00 per Share.


Daily Rate:
For any day, (i)(A) the Overnight Bank Rate for such day, minus (B) the Spread,
divided by (ii) 365.



Overnight Bank Rate:
For any day, the rate set forth for such day opposite the caption “Overnight
bank funding rate”, as such rate is displayed on Bloomberg Screen “OBFR01
<Index> <GO>”, or any successor page; provided that, if no rate appears for a
particular day on such page, the rate for the immediately preceding day for
which a rate does so appear shall be used for such day.  



Spread:                0.75%


Forward Price Reduction Date:
Each date (other than the Trade Date) set forth on Schedule I under the heading
“Forward Price Reduction Date.”



Forward Price Reduction
Amount:
For each Forward Price Reduction Date, the Forward Price Reduction Amount set
forth opposite such date on Schedule I.



Shares:
Common stock, par value $2.50 per share, of Party B (also referred to herein as
the “Issuer”) (Exchange identifier: “XEL”).



Exchange:                The Nasdaq Global Select Market.


Related Exchange(s):
All Exchanges.



Clearance System:
The Depository Trust Company





2

--------------------------------------------------------------------------------





Calculation Agent:
Party A, provided that following the occurrence and during the continuation of
an Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect
to which Party A is the Defaulting Party, Party B shall have the right to
designate an independent nationally recognized third-party dealer with
experience in over-the-counter corporate equity derivatives (including forward
transactions) to replace Party A as Calculation Agent, and the parties shall
work in good faith to execute any appropriate documentation required by such
replacement Calculation Agent. Any determination or calculation by the
Calculation Agent in such capacity shall be made in good faith and in a
commercially reasonable manner.



In the event that the Calculation Agent makes any determination or calculation
pursuant to this Confirmation, the Agreement or the 2002 Definitions, promptly
following receipt of a written request from either party hereto, the Calculation
Agent shall provide an explanation in reasonable detail of the basis for such
determination or calculation if requested by such party, it being understood
that the Calculation Agent shall not be obligated to disclose any proprietary
models or proprietary or confidential information used by it for such
determination or calculation.
    
Settlement Terms:


Settlement Date:
Any Scheduled Trading Day following the Effective Date and up to and including
the Maturity Date, as designated by (a) Party A pursuant to “Termination
Settlement” below or (b) Party B in a written notice (a “Settlement Notice”)
that satisfies the Settlement Notice Requirements and is delivered to Party A at
least (i) three Scheduled Trading Days prior to such Settlement Date, which may
be the Maturity Date, if Physical Settlement applies, and (ii) 30 Scheduled
Trading Days prior to such Settlement Date, which may be the Maturity Date, if
Cash Settlement or Net Share Settlement applies; provided that (i) the Maturity
Date shall be a Settlement Date if on such date the Base Amount is greater than
zero, (ii) if Physical Settlement or Net Share Settlement applies and a
Settlement Date specified above (including a Settlement Date occurring on the
Maturity Date) is not a Clearance System Business Day, the Settlement Date shall
be the next following Clearance System Business Day, (iii) if Cash Settlement or
Net Share Settlement applies and Party A shall have fully unwound its hedge
during the related Unwind Period with respect to the relevant Settlement Shares
by a date that is more than three Scheduled Trading Days prior to a Settlement
Date specified above, Party A may, by written notice to Party B, specify any
Scheduled Trading Day prior to such originally specified Settlement Date as the
Settlement Date and (iv) Party B may not deliver a Settlement Notice to Party A
for which Physical Settlement or Net Share Settlement applies if the Settlement
Date specified in such Settlement Notice is scheduled to occur



3

--------------------------------------------------------------------------------





prior to the earlier of (x) the date on which the Underwriter (as defined in the
Underwriting Agreement) that is an Affiliate of Party A has sold all of its
allocation of Borrowed Option Shares (as defined in the Underwriting Agreement)
pursuant to the Registration Statement (as defined in the Underwriting
Agreement) with delivery of the Prospectus (as defined in the Underwriting
Agreement) to the purchaser(s) thereof and (y) the date that is 30 days
following the Effective Date.


Settlement Shares:
With respect to any Settlement Date, a number of Shares, not to exceed the Base
Amount, designated as such by Party B in the related Settlement Notice or by
Party A pursuant to “Termination Settlement” below; provided that on the
Maturity Date the number of Settlement Shares shall be equal to the Base Amount
on such date.



Settlement:
Physical Settlement, Cash Settlement or Net Share Settlement, at the election of
Party B as set forth in a Settlement Notice delivered on or after the Effective
Date that satisfies the Settlement Notice Requirements; provided that Physical
Settlement shall apply (i) if no Settlement Method is validly selected, (ii)
with respect to any Settlement Shares in respect of which Party A is unable, in
its good faith and commercially reasonable judgment, to unwind its hedge by the
end of the Unwind Period in a manner that, in the good faith and commercially
reasonable judgment of Party A based upon the advice of counsel, is consistent
with the requirements for qualifying for the safe harbor provided by Rule 10b-18
under the Exchange Act or due to the lack of sufficient liquidity in the Shares
on any Exchange Business Day during the Unwind Period or (iii) to any
Termination Settlement Date (as defined below under “Termination Settlement”).
For the avoidance of doubt, during any Unwind Period, Party B may elect Physical
Settlement (as described above) in respect of any Shares that are not Settlement
Shares for the Cash Settlement or Net Share Settlement, as the case may be, to
which such Unwind Period relates.



For greater clarity, with respect to any Settlement Date in respect of which
Cash Settlement applies, Party A shall be deemed to have completed unwinding its
hedge in respect of the portion of the Transaction to be settled on such
Settlement Date when it purchases (or, to the extent applicable, unwinds
derivative positions (including, but not limited to, swaps or options related to
the Shares) resulting in Party A’s synthetic purchase of) an aggregate number of
Shares equal to the number of Settlement Shares for such Settlement Date.


Settlement Notice
Requirements:
Notwithstanding any other provision hereof, a Settlement Notice delivered by
Party B that specifies Cash Settlement or Net Share Settlement will not be
effective to establish a Settlement Date or require Cash Settlement or Net Share
Settlement unless Party B delivers to Party A with such



4

--------------------------------------------------------------------------------





Settlement Notice a representation signed by Party B substantially in the
following form: “As of the date of this Settlement Notice, Party B is not aware
of any material nonpublic information concerning itself or the Shares, and is
designating the date contained herein as a Settlement Date and is electing Cash
Settlement or Net Share Settlement, as the case may be, in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws.”


Unwind Period:
Each Exchange Business Day that is not a Suspension Day during the period from
and including the first Exchange Business Day following the date Party B validly
elects Cash Settlement or Net Share Settlement in respect of a Settlement Date
through and including the second Scheduled Trading Day preceding such Settlement
Date (or the immediately preceding Exchange Business Day if such Scheduled
Trading Day is not an Exchange Business Day); subject to “Termination
Settlement” below. If any Exchange Business Day during an Unwind Period is a
Disrupted Day, the Calculation Agent shall make commercially reasonable
adjustments to the terms of the Transaction (including, without limitation, the
Cash Settlement Amount, the number of Net Share Settlement Shares and the 10b-18
VWAP) to account for the occurrence of such Disrupted Day.

The parties hereto acknowledge and agree that they have entered into a
substantially identical forward transaction with respect to 8,138,351 Shares
pursuant to a confirmation dated as of November 7, 2018 (the “Base
Confirmation”). Party A and Party B agree that if Party B designates a
Settlement Date under the Base Confirmation and for which Cash Settlement or Net
Share Settlement is applicable, and the resulting Unwind Period under the Base
Confirmation coincides for any period of time with an Unwind Period for the
Transaction (the “Matching Unwind Period”), then the Unwind Period under this
Confirmation shall not commence (or, if the Unwind Period under this
Confirmation has already commenced, such Unwind Period shall be suspended) until
the Exchange Business Day immediately following the later of (i) the date Party
A actually completes the unwind of its hedge with respect to the Base
Confirmation in connection with the designation of such Settlement Date under
the Base Confirmation, and (ii) the date the Matching Unwind Period ends.


Suspension Day:
Any Exchange Business Day on which Party A reasonably determines based on the
advice of counsel that Cash Settlement or Net Share Settlement may violate
applicable securities laws. Party A shall notify Party B if it receives such
advice from its counsel.



Market Disruption Event:
Section 6.3(a)(ii) of the 2002 Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause



5

--------------------------------------------------------------------------------





(iii) the phrase “; in each case that the Calculation Agent determines is
material.”


Exchange Act:
The Securities Exchange Act of 1934, as amended from time to time.



Physical Settlement:
On any Settlement Date in respect of which Physical Settlement applies, Party B
shall deliver to Party A through the Clearance System the Settlement Shares in
respect of which Physical Settlement applies for such Settlement Date, and Party
A shall pay to Party B, by wire transfer of immediately available funds to an
account designated by Party B, an amount in cash equal to the Physical
Settlement Amount for such Settlement Date, on a delivery versus payment basis.
If, on any Settlement Date, the Shares to be delivered by Party B to Party A
hereunder are not so delivered (the “Deferred Shares”), and a Forward Price
Reduction Date occurs during the period from, and including, such Settlement
Date to, but excluding, the date such Shares are actually delivered to Party A,
then the portion of the Physical Settlement Amount payable by Party A to Party B
in respect of the Deferred Shares shall be reduced by an amount equal to the
Forward Price Reduction Amount for such Forward Price Reduction Date, multiplied
by the number of Deferred Shares. For the avoidance of doubt, no Forward Price
Reduction Amount for a Forward Price Reduction Date shall be applied to reduce
the Forward Price more than once.



Physical Settlement Amount:
For any Settlement Date in respect of which Physical Settlement applies, an
amount in cash equal to the product of (i) the Forward Price on such Settlement
Date and (ii) the number of Settlement Shares in respect of which Physical
Settlement applies for such Settlement Date.



Cash Settlement:
On any Settlement Date in respect of which Cash Settlement applies to any
Settlement Shares, if the Cash Settlement Amount for such Settlement Date is a
positive number, Party A will pay such Cash Settlement Amount to Party B. If the
Cash Settlement Amount is a negative number, Party B will pay the absolute value
of such Cash Settlement Amount to Party A. Such amounts shall be paid on the
Settlement Date.



Cash Settlement Amount:
For any Settlement Date in respect of which Cash Settlement or Net Share
Settlement applies to any Settlement Shares, an amount determined by the
Calculation Agent equal to the difference between (1) the product of (i) (A) the
average Forward Price over the period beginning on, and including, the date that
is one Settlement Cycle following the first day of the applicable Unwind Period
and ending on, and including, such Settlement Date (calculated assuming no
reduction to the Forward Price for any Forward Price Reduction Date that occurs
during the applicable Unwind Period, except as set forth in clause (2) below),
minus USD 0.01, minus (B) the average of the 10b-18 VWAP prices per Share



6

--------------------------------------------------------------------------------





on each Exchange Business Day during such Unwind Period (clause (B), the
“Average Unwind 10b-18 VWAP”), multiplied by (ii) the number of Settlement
Shares for such Settlement Date, minus (2) the product of (i) the Forward Price
Reduction Amount for any Forward Price Reduction Date that occurs during such
Unwind Period, multiplied by (ii) the number of Settlement Shares with respect
to which Party A has not unwound its hedge as of such Forward Price Reduction
Date.


Net Share Settlement:
On any Settlement Date in respect of which Net Share Settlement applies to any
Settlement Shares, if the Cash Settlement Amount is a (i) positive number, Party
A shall deliver to Party B a number of Shares equal to the Net Share Settlement
Shares, or (ii) negative number, Party B shall deliver to Party A a number of
Shares equal to the Net Share Settlement Shares; provided that if Party A
determines in its good faith and commercially reasonable judgment that it would
be required to deliver Net Share Settlement Shares to Party B, Party A may elect
to deliver a portion of such Net Share Settlement Shares on one or more dates
prior to the applicable Settlement Date.



Net Share Settlement Shares:
For any Settlement Date in respect of which Net Share Settlement applies to any
Settlement Shares, a number of Shares equal to the absolute value of the Cash
Settlement Amount divided by the Average Unwind 10b-18 VWAP, with the number of
Shares rounded up in the event such calculation results in a fractional number
of Shares.



10b-18 VWAP:
For any Exchange Business Day during the Unwind Period that is not a Suspension
Day, the volume-weighted average price at which the Shares trade as reported in
the composite transactions for the Exchange on such Exchange Business Day,
excluding (i) trades that do not settle regular way, (ii) opening (regular way)
reported trades on the Exchange on such Exchange Business Day, (iii) trades that
occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Exchange Business Day and ten minutes before the scheduled
close of the primary trading session in the market where the trade is effected,
and (iv) trades on such Exchange Business Day that do not satisfy the
requirements of Rule 10b-18(b)(3), as determined in good faith by the
Calculation Agent. Party B acknowledges that Party A may refer to the Bloomberg
Page “XEL <Equity> AQR SEC” (or any successor thereto), in its discretion, for
such Exchange Business Day to determine the 10b-18 VWAP.



Settlement Currency:
USD.



Failure to Deliver:
Inapplicable.



7

--------------------------------------------------------------------------------







Adjustments:


Potential Adjustment Event:
The definition of “Potential Adjustment Event” in Section 11.2(e) of the 2002
Definitions shall not include clause (iii) thereof for purposes of the
Transaction.



Notwithstanding Section 11.2(e) of the 2002 Definitions, the following
repurchases of Shares (if applicable) shall not be considered to be a Potential
Adjustment Event:


(i) Shares withheld from employees of Party B or its Affiliates to pay certain
withholding taxes upon the vesting of Share awards granted to such employees
under compensation or benefit plans of Party B;


(ii) Shares purchased in connection with the reinvestment of dividends by
recipients of Share awards under Party B’s compensation or benefit plans;


(iii) Shares purchased in connection with the operation of Party B’s 401(k)
plans or dividend reinvestment and direct stock purchase plans;


(iv) Shares purchased by Party B to offset any shareholder dilution arising from
the exercise of options to purchase Shares; and


(v) Shares purchased by Party B in connection with the issuance and/or delivery
of Shares to directors under director compensation programs.


Notwithstanding Section 11.2(e) of the 2002 Definitions, the following shall not
be considered to be a Potential Adjustment Event:


(i) any issuance of Shares by Party B to employees, officers and directors of
Party B, including pursuant to compensation programs;


(ii) any issuance of Shares pursuant to the Dividend Reinvestment and Stock
Purchase Plan of Party B;


(iii) any issuance of any convertible securities by Party B (other than any
issuance as described in Section 11.2(e)(i) or (ii) of the 2002 Definitions),
even if such securities are convertible into Shares;


(iv) the issuance of any Shares as a result of the conversion of any convertible
securities issued by Party B as described in clause (iii) above; and


(v) The issuance of any Shares upon the settlement of outstanding restricted
stock unit or performance share awards.


8

--------------------------------------------------------------------------------







Method of Adjustment:
Calculation Agent Adjustment; notwithstanding anything in the 2002 Definitions
to the contrary, the Calculation Agent may make an adjustment pursuant to
Calculation Agent Adjustment to any one or more of the Base Amount, the Forward
Price and any other variable relevant to the settlement or payment terms of the
Transaction.



Additional Adjustment:
If at any time, in Party A’s good faith and commercially reasonable judgment,
the stock loan fee to Party A (or an Affiliate thereof), excluding the federal
funds rate (or other interest rate) component payable by the relevant stock
lender to Party A or such Affiliate (the “Stock Loan Fee”), over any one month
period (or, in respect of any day from, and including, the Trade Date to, but
excluding, the date that is one month following the Trade Date, over the period
of days as have elapsed from, and including, the Trade Date to, and including,
such day) of borrowing a number of Shares equal to the Base Amount to hedge its
exposure to the Transaction exceeds a weighted average rate equal to 50 basis
points per annum, the Calculation Agent shall reduce the Forward Price in order
to compensate Party A for the amount by which the Stock Loan Fee exceeded a
weighted average rate equal to 50 basis points per annum during such period. The
Calculation Agent shall notify Party B prior to making any such adjustment to
the Forward Price and, upon the request of Party B, Party A shall provide an
itemized list of the Stock Loan Fees for the applicable period specified above
in this paragraph.



Extraordinary Events:    


Extraordinary Events:
In lieu of the applicable provisions contained in Article 12 of the 2002
Definitions, the consequences of any applicable Extraordinary Event (including,
for the avoidance of doubt, any Nationalization, Insolvency, Delisting, or
Change in Law), shall be as specified below under the headings “Acceleration
Events” and “Termination Settlement”.



Account Details:


Payments to Party A:
To be advised under separate cover or telephone confirmed prior to each
Settlement Date.



Payments to Party B:
To be advised under separate cover or telephone confirmed prior to each
Settlement Date.

Delivery of Shares to Party A:        To be advised.  


Delivery of Shares to Party B:        To be advised.  


9

--------------------------------------------------------------------------------







3.    Other Provisions:


Conditions to Effectiveness:


The effectiveness of this Confirmation on the Effective Date shall be subject to
(i) the condition that the representations and warranties of Party B contained
in the Underwriting Agreement dated the date hereof among Party B and Morgan
Stanley & Co. LLC and Wells Fargo Securities, LLC as Underwriters (the
“Underwriting Agreement”) and any certificate delivered pursuant thereto by
Party B are true and correct or, as provided in the Underwriting Agreement or
such certificate, true and correct in all material respects, on the Effective
Date as if made as of the Effective Date, (ii) the condition that Party B has
performed all of the obligations required to be performed by it under the
Underwriting Agreement on or prior to the Effective Date, (iii) the condition
that Party B has delivered to Party A an opinion of counsel dated as of the
Effective Date with respect to matters set forth in Section 3(a)(i)-(iv) of the
Agreement, (iv) the satisfaction of all of the conditions set forth in Section 7
of the Underwriting Agreement, (v) the condition that the Underwriting Agreement
shall not have been terminated pursuant to Section 7, 8 or 13 thereof and (vi)
the condition that neither of the following has occurred (A) in Party A’s good
faith and commercially reasonable judgment, Party A (or its Affiliate) is unable
to borrow and deliver for sale a number of Shares equal to the Base Amount, or
(B) in Party A’s good faith and commercially reasonable judgment Party A (or its
Affiliate) would incur a Stock Loan Fee of more than a rate equal to 200 basis
points per annum to do so (in which event this Confirmation shall be effective
but the Base Amount for the Transaction shall be the number of Shares Party A
(or an Affiliate thereof) is required to deliver in accordance with Section 2(c)
of the Underwriting Agreement). Party B’s obligations hereunder shall be subject
to the condition precedent that Party A and each Affiliate of Party A that is an
Underwriter (as such term is defined in the Underwriting Agreement) shall have
performed, on or prior to the Effective Date, all of the obligations required to
be performed by it prior to the Effective Date under the Underwriting Agreement.


Representations and Agreements of the Parties:


Each of Party A and Party B represents, warrants and covenants that it:


(a)(i) has such knowledge and experience in financial and business affairs as to
be capable of evaluating the merits and risks of entering into the Transaction;
(ii) has consulted with its own legal, financial, accounting and tax advisors in
connection with the Transaction; and (iii) is entering into the Transaction for
a bona fide business purpose;


(b) is not and has not been the subject of any civil proceeding of a judicial or
administrative body of competent jurisdiction that could reasonably be expected
to impair materially its ability to perform its obligations hereunder; and
(c) will by the next succeeding New York Business Day notify the other party
upon obtaining knowledge of the occurrence of any event that would constitute an
Event of Default or a Potential Event of Default in respect of which it is the
Defaulting Party.
Additional Representations, Warranties and Agreements of Party B: Party B hereby
represents and warrants to, and agrees with, Party A as of the date hereof that:


(a)
Any Shares, when issued and delivered in accordance with the terms of the
Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.



(b)
Party B has reserved and will keep available at all times, free from preemptive
rights, out of its authorized but unissued Shares, solely for the purpose of
issuance upon settlement of the



10

--------------------------------------------------------------------------------





Transaction as herein provided, the full number of Shares as shall be issuable
at such time upon settlement of the Transaction. All Shares so issuable shall,
upon such issuance, be accepted for listing or quotation on the Exchange.


(c)
Party B agrees to provide Party A at least three days’ written notice (an
“Issuer Repurchase Notice”) prior to executing any repurchase of Shares by Party
B or any of its subsidiaries (or entering into any contract that would require,
or give the option to, Party B or any of its subsidiaries, to purchase or
repurchase Shares), whether out of profits or capital or whether the
consideration for such repurchase is cash, securities or otherwise (an “Issuer
Repurchase”), that alone or in the aggregate would result in the Base Amount
Percentage (as defined below) being (i) equal to or greater than 7.5% of the
outstanding Shares and (ii) greater by 0.5% or more than the Base Amount
Percentage at the time of the immediately preceding Issuer Repurchase Notice (or
in the case of the first such Issuer Repurchase Notice, greater than the Base
Amount Percentage as of the later of the date hereof or the immediately
preceding Settlement Date, if any). The “Base Amount Percentage” as of any day
is the fraction (1) the numerator of which is the sum of (i) the Base Amount,
and (ii) the “Base Amount” as such term is defined in the Base Confirmation and
(2) the denominator of which is the number of Shares outstanding on such day.



(d)
No filing with, or approval, authorization, consent, license, registration,
qualification, order or decree of, any court or governmental authority or
agency, domestic or foreign, is necessary or required for the execution,
delivery and performance by Party B of this Confirmation and the consummation of
the Transaction (including, without limitation, the issuance and delivery of
Shares on any Settlement Date) except (i) such as have been obtained under the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) as may be
required to be obtained under state securities laws.



(e)
Party B agrees not to make any Issuer Repurchase if, immediately following such
Issuer Repurchase, the Base Amount Percentage would be equal to or greater than
8.0%.



(f)
Party B is not insolvent, nor will Party B be rendered insolvent as a result of
the Transaction.



(g)
Neither Party B nor any of its Affiliates shall take or refrain from taking any
action (including, without limitation, any direct purchases by Party B or any of
its Affiliates or any purchases by a party to a derivative transaction with
Party B or any of its Affiliates), either under this Confirmation, under an
agreement with another party or otherwise, that Party B reasonably believes
would cause any purchases of Shares by Party A or any of its Affiliates in
connection with any Cash Settlement or Net Share Settlement of the Transaction
not to meet the requirements of the safe harbor provided by Rule 10b-18 under
the Exchange Act if such purchases were made by Party B.



(h)
Party B will not engage in any “distribution” (as defined in Regulation M under
the Exchange Act (“Regulation M”)) that would cause a “restricted period” (as
defined in Regulation M) to occur during any Unwind Period.



(i)
Party B is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended).



(j)
In addition to any other requirements set forth herein, Party B agrees not to
elect Cash Settlement or Net Share Settlement if, in the good faith reasonable
judgment of either Party A or Party B, such settlement or Party A’s related
market activity would result in a violation of the U.S. federal securities laws
or any other federal or state law or regulation applicable to Party B.



11

--------------------------------------------------------------------------------







(k)
Party B (i) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (ii) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (iii) has total assets
of at least $50 million as of the date hereof.



(l)
Party B acknowledges and agrees that:



(i)
during the term of the Transaction, Party A and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to the Transaction;



(ii)
Party A and its Affiliates may also be active in the market for the Shares and
Share-linked transactions other than in connection with hedging activities in
relation to the Transaction;



(iii)
Party A shall make its own determination as to whether, when or in what manner
any hedging or market activities in Party B’s securities shall be conducted and
shall do so in a manner that it deems appropriate to hedge its price and market
risk with respect to the Forward Price and the 10b-18 VWAP;



(iv)
any market activities of Party A and its Affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price and 10b-18 VWAP, each in a manner that may be adverse to Party B; and



(v)
the Transaction is a derivatives transaction in which it has granted Party A the
right, under certain circumstances, to receive cash or Shares, as the case may
be; Party A may purchase Shares for its own account at an average price that may
be greater than, or less than, the effective price paid by Party B under the
terms of the Transaction.



(m)
Party B will notify Party A within five Exchange Business Days of obtaining
knowledge of the occurrence of any event that would constitute a Potential
Adjustment Event (or, if earlier, the date on which it publicly discloses such
Potential Adjustment Event).



Covenant of Party B:


Subject to the provisions of “Private Placement Procedures” below, the parties
acknowledge and agree that any Shares delivered by Party B to Party A on any
Settlement Date will be newly issued Shares and when delivered by Party A (or an
Affiliate of Party A) to securities lenders from whom Party A (or an Affiliate
of Party A) borrowed Shares in connection with hedging its exposure to the
Transaction will be freely saleable without further registration or other
restrictions under the Securities Act, in the hands of those securities lenders,
irrespective of whether such stock loan is effected by Party A or an Affiliate
of Party A (provided that such Shares may be subject to resale restrictions if
the status of any such securities lender would cause any such resale
restrictions to apply by virtue of its share ownership in Party B, status as an
“Affiliate” of Party B or otherwise). Accordingly, subject to the provisions of
“Private Placement Procedures” below, Party B agrees that the Shares that it
delivers to Party A on each Settlement Date will not bear a restrictive legend
and that such Shares will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System.


Covenants of Party A:


(a)
Unless the provisions set forth below under “Private Placement Procedures” shall
be applicable, Party A shall use any Shares delivered by Party B to Party A on
any Settlement



12

--------------------------------------------------------------------------------





Date to return to securities lenders to close out open Share loans created by
Party A or an Affiliate of Party A in the course of Party A’s or such
Affiliate’s hedging activities related to Party A’s exposure under this
Confirmation.


(b)
In connection with bids and purchases of Shares in connection with any Cash
Settlement or Net Share Settlement of the Transaction, Party A shall use its
commercially reasonable efforts to conduct its activities, or cause its
Affiliates to conduct their activities, in a manner consistent with the
requirements of the safe harbor provided by Rule 10b-18 under the Exchange Act,
as if such provisions were applicable to such purchases.



Insolvency Filing:    


Notwithstanding anything to the contrary herein, in the Agreement or in the
Definitions, upon any Insolvency Filing in respect of the Issuer, the
Transaction shall automatically terminate on the date thereof without further
liability of either party to this Confirmation to the other party (except for
any liability in respect of any breach of representation or covenant by a party
under this Confirmation prior to the date of such Insolvency Filing).


The parties hereto agree and acknowledge that (1) at any point prior to any
Insolvency Filing in respect of the Issuer, Party B shall have the unilateral
right to elect Physical Settlement of the Transaction pursuant to the provisions
set forth above under the heading “Settlement Terms”; and (2) the Transaction
shall automatically terminate on the date of any Insolvency Filing pursuant to
the provisions set forth in the immediately preceding paragraph solely to the
extent that Party B failed to elect Physical Settlement of the Transaction
pursuant to the provisions set forth above under the heading “Settlement Terms”
prior to the relevant Insolvency Filing.


Extraordinary Dividends:


If an ex-dividend date for an Extraordinary Dividend occurs on or after the
Trade Date and on or prior to the Maturity Date (or, if later, the last date on
which Shares are delivered by Party B to Party A in settlement of the
Transaction), Party B shall pay an amount, as determined by the Calculation
Agent, in cash equal to the product of such Extraordinary Dividend and the Base
Amount to Party A on the earlier of (i) the date on which such Extraordinary
Dividend is paid by the Issuer to holders of record of the Shares or (ii) the
Maturity Date. “Extraordinary Dividend” means the per Share amount of any cash
dividend or distribution declared by the Issuer with respect to the Shares that
is specified by the board of directors of the Issuer as an “extraordinary”
dividend.


Acceleration Events:


The following events shall each constitute an “Acceleration Event”:


(a)
Stock Borrow Events. In Party A’s good faith commercially reasonable judgment
Party A (or its Affiliate) is unable to hedge Party A’s exposure to the
Transaction because (i) of the lack of sufficient Shares being made available
for Share borrowing by lenders, or (ii) Party A (or an Affiliate of Party A)
would incur a Stock Loan Fee to hedge its exposure to the Transaction that is
greater than a rate equal to 200 basis points per annum (each, a “Stock Borrow
Event”);



(b)
Dividends and Other Distributions. On any day occurring after the Trade Date
Party B declares a distribution, issue or dividend to existing holders of the
Shares of (i) any cash dividend (other than an Extraordinary Dividend) to the
extent all cash dividends having an ex-dividend date during the period from and
including any Forward Price Reduction Date (with the Trade Date being a Forward
Price Reduction Date for purposes of this clause (b) only) to



13

--------------------------------------------------------------------------------





but excluding the next subsequent Forward Price Reduction Date exceeds, on a per
Share basis, the Forward Price Reduction Amount set forth opposite the first
date of any such period on Schedule I or (ii) share capital or securities of
another issuer acquired or owned (directly or indirectly) by Party B as a result
of a spin-off or other similar transaction or (iii) any other type of securities
(other than Shares), rights or warrants or other assets, for payment (cash or
other consideration) at less than the prevailing market price as reasonably
determined by Party A; provided that, to the extent the declaration of a
distribution, issue or dividend contemplated by this paragraph (b) would also be
considered to be the type of event to which Calculation Agent Adjustment would
apply as specified under “Adjustments-Method of Adjustment” above, the
provisions of this paragraph (b) will apply and Calculation Agent Adjustment
shall not apply;


(c)
ISDA Early Termination Date. Party A has the right to designate an Early
Termination Date pursuant to Section 6 of the Agreement;



(d)
Other ISDA Events. The announcement of any event that if consummated, would
result in an Extraordinary Event or the occurrence of any Change in Law (other
than as specified in clause (Y) of the definition thereof) or a Delisting;
provided that in case of a Delisting, in addition to the provisions of Section
12.6(a)(iii) of the 2002 Definitions, it will also constitute a Delisting if the
Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
NASDAQ Global Select Market or the NASDAQ Global Market (or their respective
successors); and provided further that the definition of “Change in Law”
provided in Section 12.9(a)(ii) of the 2002 Definitions is hereby amended by (i)
replacing the phrase “the interpretation” in the third line thereof with the
phrase “, or public announcement of, the formal or informal interpretation”,
(ii) replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption, effectiveness or
promulgation of new regulations authorized or mandated by existing statute)” and
(iii) immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by Party A on the Trade Date”; or



(e)
Ownership Event. In the good faith reasonable judgment of Party A, on any day,
the Share Amount for such day exceeds the Post-Effective Limit for such day (if
any applies) (an “Ownership Event”).



For purposes of clause (e) above, the “Share Amount” as of any day is the number
of Shares that Party A and any of its Affiliates and any person whose ownership
position would be aggregated with that of Party A, including any “group” (within
the meaning of Section 13 of the Exchange Act) of which Party A is or may be
deemed to be a part (Party A or any such person or group, a “Party A Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Party B that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership of under any Applicable Restriction, as determined by Party A in its
good faith reasonable discretion. The “Post-Effective Limit” means a number of
Shares equal to (x) the minimum number of Shares that would give rise to
reporting or registration obligations (other than any filing under Section 13 of
the Exchange Act and the rules and regulations thereunder, in each case, as in
effect on the Trade Date) or other requirements (including obtaining prior
approval from any person or entity) of a Party A Person, or would result in an
adverse effect on a Party A Person, under any Applicable Restriction, as
determined by Party A in its good faith reasonable discretion (it being
understood that reporting obligations under Section 13 or Section 16 of the
Exchange Act and the rules and regulations thereunder, in each case, as in
effect on the Trade Date, will not be deemed to have an adverse effect), minus
(y) 1% of the number of Shares outstanding.


14

--------------------------------------------------------------------------------







Materially Increased Costs:


Upon the occurrence of any Change in Law specified in clause (Y) of the
definition thereof, Party A and Party B agree to negotiate in good faith for at
least five Exchange Business Days (the “Amendment Period”) to amend this
Confirmation to take account of the resulting “materially increased cost” as
such phrase is used in clause (Y) of the definition of “Change in Law.” Such
amendment may, if agreed by Party A and Party B, result in a Change in Law to
which an Acceleration Event applies. If, after negotiating in good faith during
the Amendment Period to so amend this Confirmation, Party A and Party B are
unable to agree upon such an amendment, the relevant Change in Law specified in
clause (Y) of the definition thereof shall constitute an Acceleration Event,
notwithstanding any language in clause (d) under the heading “Acceleration
Events” above to the contrary. The Calculation Agent may, in connection with a
Termination Settlement following such Acceleration Event, reduce the Forward
Price to compensate Party A for any “materially increased costs” incurred during
the Amendment Period. Any Change in Law that results in Party A (or an Affiliate
of Party A) incurring a Stock Loan Fee to hedge its exposure to the Transaction
that is equal to or less than a rate equal to 200 basis points per annum shall
not constitute a “materially increased cost” for purposes of clause (Y) of the
definition of “Change in Law” (but may, for the avoidance of doubt, result in a
reduction to the Forward Price pursuant to the provisions opposite the caption
“Additional Adjustment” above).


Termination Settlement:


Upon the occurrence of any Acceleration Event, Party A shall have the right to
designate, upon at least one Scheduled Trading Day’s notice, any Scheduled
Trading Day following such occurrence to be a Settlement Date hereunder (a
“Termination Settlement Date”) to which Physical Settlement shall apply, and to
select the number of Settlement Shares relating to such Termination Settlement
Date; provided that (i) in the case of an Acceleration Event arising out of an
Ownership Event, the number of Settlement Shares so designated by Party A shall
not exceed the number of Shares necessary to reduce the Share Amount to the
Post-Effective Limit and (ii) in the case of an Acceleration Event arising out
of a Stock Borrow Event, the number of Settlement Shares so designated by Party
A shall not exceed the number of Shares as to which such Stock Borrow Event
exists. If, upon designation of a Termination Settlement Date by Party A
pursuant to the preceding sentence, Party B fails to deliver the Settlement
Shares relating to such Termination Settlement Date when due or otherwise fails
to perform obligations within its control in respect of the Transaction, it
shall be an Event of Default with respect to Party B and Section 6 of the
Agreement shall apply. If an Acceleration Event occurs during an Unwind Period
relating to a number of Settlement Shares to which Cash Settlement or Net Share
Settlement applies, then on the Termination Settlement Date relating to such
Acceleration Event, notwithstanding any election to the contrary by Party B,
Cash Settlement or Net Share Settlement shall apply to the portion of the
Settlement Shares relating to such Unwind Period as to which Party A has unwound
its hedge and Physical Settlement shall apply in respect of (x) the remainder
(if any) of such Settlement Shares and (y) the Settlement Shares designated by
Party A in respect of such Termination Settlement Date.


Private Placement Procedures:


Notwithstanding anything to the contrary contained in Section 9.11 of the 2002
Definitions, if Party B is unable to comply with the provisions of “Covenant of
Party B” above because of a change in law or a change in the policy of the
Securities and Exchange Commission or its staff, or Party A otherwise determines
that in its reasonable opinion based on the advice of counsel any Settlement
Shares to be delivered to Party A by Party B may not be freely returned by Party
A or its Affiliates to securities lenders as described under “Covenant of Party
B” above, then delivery of any such Settlement Shares (the “Restricted Shares”)
shall be effected pursuant to Annex A hereto, unless waived by Party A; provided
that Party A may not otherwise determine that the


15

--------------------------------------------------------------------------------





Settlement Shares are Restricted Shares based solely upon Party A not having
borrowed and sold a number of Shares equal to the Base Amount on or before the
Effective Date pursuant to the Registration Statement (as defined in the
Underwriting Agreement) with delivery of the Prospectus (as defined in the
Underwriting Agreement) if there has been no change in law or a change in the
policy of the Securities and Exchange Commission or its staff.


Rule 10b5-1:


It is the intent of Party A and Party B that following any election of Cash
Settlement or Net Share Settlement by Party B, the purchase of Shares by Party A
during any Unwind Period comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
of the Exchange Act and that this Confirmation shall be interpreted to comply
with the requirements of Rule 10b5-1(c).


Party B acknowledges that (i) during any Unwind Period Party B does not have,
and shall not attempt to exercise, any influence over how, when or whether to
effect purchases of Shares by Party A (or its agent or Affiliate) in connection
with this Confirmation and (ii) Party B is entering into the Agreement and this
Confirmation in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 promulgated under the Exchange Act.


Party B hereby agrees with Party A that during any Unwind Period Party B shall
not communicate, directly or indirectly, any Material Non-Public Information (as
defined herein) to any employee of Party A, other than Usman Khan, Giulia
Caterini, Bradford Warburton, Anthony Cicia, Steven Seltzer, Kelsey Page or any
other designee confirmed in writing by Party A. For purposes of the Transaction,
“Material Non-Public Information” means information relating to Party B or the
Shares that (a) has not been widely disseminated by wire service, in one or more
newspapers of general circulation, by communication from Party B to its
shareholders or in a press release, contained in a public filing made by Party B
with the Securities and Exchange Commission or otherwise disseminated in a
manner permitted by the rules and regulations of the Securities and Exchange
Commission and (b) a reasonable investor might consider to be of importance in
making an investment decision to buy, sell or hold Shares. For the avoidance of
doubt and solely by way of illustration, information should be presumed
“material” if it relates to such matters as dividend increases or decreases,
earnings estimates, changes in previously released earnings estimates,
significant expansion or curtailment of operations, a significant increase or
decline of orders, significant merger or acquisition proposals or agreements,
significant new products or discoveries, extraordinary borrowing, major
litigation, liquidity problems, extraordinary management developments, purchase
or sale of substantial assets, or other similar information.


Maximum Share Delivery:


Notwithstanding any other provision of this Confirmation, in no event will Party
B be required to deliver on any Settlement Date, whether pursuant to Physical
Settlement, Net Share Settlement, Termination Settlement or any Private
Placement Settlement, more than a number of Shares equal to 150% of the initial
Base Amount to Party A, subject to reduction by the amount of any Shares
delivered by Party B on any prior Settlement Date.  


Transfer and Assignment:


Party A may assign or transfer any of its rights or delegate any of its duties
hereunder to any Affiliate of Party A that has a long-term issuer rating or a
rating for its long term, unsecured and unsubordinated indebtedness that is
equal to or better than Party A’s credit rating at the time of such assignment
or transfer so long as (a) such assignee or transferee is organized under the
laws of the United States or any State thereof; (b) Party B will not be required
to pay to such assignee or transferee an amount in respect of an Indemnifiable
Tax under Section 2(d)(i)(4) of the Agreement


16

--------------------------------------------------------------------------------





greater than the amount in respect of which Party B would have been required to
pay Party A in the absence of such assignment or transfer; (c) Party B will not
receive a payment from which an amount has been withheld or deducted on account
of a Tax under Section 2(d)(i) of the Agreement in excess of that which Party A
would have been required to so withhold or deduct in the absence of such
assignment or transfer, unless Party A would be required to pay to Party B
amounts under Section 2(d)(i)(4) of the Agreement in respect of such Tax; and
(d) no Event of Default, Potential Event of Default, Termination Event,
Potential Adjustment Event or Acceleration Event will occur as a result of such
assignment or transfer. Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Party A to purchase, sell, receive or
deliver any Shares or other securities to or from Party B, Party A may designate
any of its Affiliates to purchase, sell, receive or deliver such Shares or other
securities and otherwise to perform Party A’s obligations in respect of the
Transaction and any such designee may assume such obligations. Party A shall be
discharged of its obligations to Party B to the extent of any such performance.
 
Indemnity:
Party B agrees to indemnify Party A and its Affiliates and their respective
directors, officers, agents and controlling parties (Party A and each such
Affiliate or person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint and several, incurred by or
asserted against such Indemnified Party arising out of, in connection with, or
relating to, any breach of any covenant or representation made by Party B in
this Confirmation or the Agreement and will reimburse any Indemnified Party for
all reasonable documented expenses (including reasonable documented legal fees
and expenses) in connection with the investigation of, preparation for, or
defense of any pending or threatened claim or any action or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto, but only to
the extent that the relevant loss, claim, damage, liability or expense is found
in a final and nonappealable judgment by a court of competent jurisdiction to
have resulted from such breach. Party B will not be liable under this Indemnity
paragraph to the extent that any loss, claim, damage, liability or expense is
found in a final and nonappealable judgment by a court to have resulted from
Party A’s gross negligence, fraud, willful misconduct or breach of this
Confirmation or the Agreement.
Notice:
Non-Reliance:                Applicable
Additional Acknowledgments:        Applicable
Agreements and Acknowledgments
Regarding Hedging Activities:    Applicable
4. The Agreement is further supplemented by the following provisions:


No Collateral or Setoff:


Notwithstanding Section 6(f) or any other provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Party B
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off against any other obligations of the parties, whether
arising under the Agreement, this Confirmation, under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be set off against obligations under the
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and each party hereby waives any such right of setoff. In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (a) separate amounts shall be calculated as set forth
in such Section 6(e) with respect to (i) the


17

--------------------------------------------------------------------------------





Transaction and (ii) all other Transactions, and (b) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement.


Status of Claims in Bankruptcy:


Party A acknowledges and agrees that this confirmation is not intended to convey
to Party A rights with respect to the transactions contemplated hereby that are
senior to the claims of common stockholders in any U.S. bankruptcy proceedings
of Party B; provided, however, that nothing herein shall limit or shall be
deemed to limit Party A’s right to pursue remedies in the event of a breach by
Party B of its obligations and agreements with respect to this Confirmation and
the Agreement; and provided further, that nothing herein shall limit or shall be
deemed to limit Party A’s rights in respect of any transaction other than the
Transaction.


Limit on Beneficial Ownership:


Notwithstanding any other provisions hereof, Party A shall not be entitled to
take delivery of any Shares deliverable hereunder (whether in connection with
the purchase of Shares on any Settlement Date or any Termination Settlement
Date, any Private Placement Settlement or otherwise) to the extent (but only to
the extent) that, after such receipt of any Shares hereunder, and after taking
into account any Shares or any other class of voting securities of Party B
concurrently deliverable to Party A pursuant to the Base Confirmation, (i) the
Share Amount would exceed the Post-Effective Limit or (ii) the Section 16
Percentage would exceed 7.5%. Any purported delivery hereunder shall be void and
have no effect to the extent (but only to the extent) that, after such delivery,
and after taking into account any Shares or any other class of voting securities
of Party B concurrently deliverable to Party A pursuant to the Base
Confirmation, (i) the Share Amount would exceed the Post-Effective Limit or (ii)
the Section 16 Percentage would exceed 7.5%. If any delivery owed to Party A
hereunder is not made, in whole or in part, as a result of this provision, Party
B’s obligation to make such delivery shall not be extinguished and Party B shall
make such delivery as promptly as practicable after, but in no event later than
one Exchange Business Day after, Party A gives notice to Party B that, after
such delivery, and after taking into account any Shares or any other class of
voting securities of Party B concurrently deliverable to Party A pursuant to the
Base Confirmation, (i) the Share Amount would not exceed the Post-Effective
Limit and (ii) the Section 16 Percentage would not exceed 7.5%. The “Section 16
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Party A and any of its
Affiliates or any other person subject to aggregation with Party A for purposes
of the “beneficial ownership” test under Section 13 of the Exchange Act, or any
“group” (within the meaning of Section 13 of the Exchange Act) of which Party A
is or may be deemed to be a part beneficially owns (within the meaning of
Section 13 of the Exchange Act), without duplication, on such day (or, to the
extent that for any reason the equivalent calculation under Section 16 of the
Exchange Act and the rules and regulations thereunder results in a higher
number, such higher number) and (B) the denominator of which is the number of
Shares outstanding on such day.


In addition, notwithstanding anything herein to the contrary, if any delivery
owed to Party A hereunder is not made, in whole or in part, as a result of the
immediately preceding paragraph, Party A shall be permitted to make any payment
due in respect of such Shares to Party B in two or more tranches that correspond
in amount to the number of Shares delivered by Party B to Party A pursuant to
the immediately preceding paragraph.


Wall Street Transparency and Accountability Act:


In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), the parties hereby agree that neither
the enactment of the WSTAA or any


18

--------------------------------------------------------------------------------





regulation under the WSTAA, nor any requirement under the WSTAA or an amendment
made by the WSTAA, shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the 2002 Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from any Acceleration
Event or Illegality (as defined in the Agreement)).


Miscellaneous:


(a)
Addresses for Notices. For the purpose of Section 12(a) of the Agreement:



Address for notices or communications to Party A:


To:        Morgan Stanley & Co. LLC
1585 Broadway, 4th Floor
New York, NY 10036
Attention:    Usman Khan
Telephone:    (212) 761-0955
Facsimile:    (212) 507-4261
Email:    Usman.S.Khan@morganstanley.com


With a copy to:


To:        Morgan Stanley & Co. LLC
1221 Avenue of the Americas, 34th Floor
New York, NY 10020
Attention:    Anthony Cicia
Telephone:    (212) 762-4828
Facsimile:    (212) 507-4338
Email:    Anthony.Cicia@morganstanley.com


Address for notices or communications to Party B:


Address:
Xcel Energy Inc.

414 Nicollet Mall
Minneapolis, Minnesota 55401
Attention:        Treasurer
Telephone:        (612) 215-4768
Facsimile:        (612) 215-5311
Email:        sarah.soong@xcelenergy.com


With a copy to:
Address:        Xcel Energy Inc.
414 Nicollet Mall
Minneapolis, Minnesota 55401
Attention:        Legal Department
Telephone:        (612) 215-4671
Facsimile:        (612) 215-4544
Email:        wendy.b.mahling@xcelenergy.com


(b)
Waiver of Right to Trial by Jury. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Confirmation. Each party (i)
certifies that no representative,



19

--------------------------------------------------------------------------------





agent or attorney of the other party has represented, expressly or otherwise,
that such other party would not, in the event of such a suit action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other party have been induced to enter into this Confirmation by, among
other things, the mutual waivers and certifications herein.


Acknowledgements:


The parties hereto intend for:


(a)
the Transaction to be a “securities contract” as defined in Section 741(7) of
Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for the
protections under Section 555 of the Bankruptcy Code;



(b)
a party’s right to liquidate the Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as defined in the Bankruptcy
Code;



(c)
Party A to be a “financial institution” within the meaning of Section 101(22) of
the Bankruptcy Code; and



(d)
all payments for, under or in connection with the Transaction, all payments for
the Shares and the transfer of such Shares to constitute “settlement payments”
as defined in the Bankruptcy Code.



Severability:
If any term, provision, covenant or condition of this Confirmation, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable in whole or in part for any reason, the remaining terms,
provisions, covenants, and conditions hereof shall continue in full force and
effect as if this Confirmation had been executed with the invalid or
unenforceable provision eliminated, so long as this Confirmation as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Confirmation and the deletion of such
portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 to
the extent that it relates to, or is used in or in connection with any such
Section) shall be so held to be invalid or unenforceable.
Tax Matters:


(a)
For the purpose of Section 3(e), each of Party A and Party B makes the following
representation: It is not required by any applicable law, as modified by the
practice of any relevant governmental revenue authority, of any Relevant
Jurisdiction to make any deduction or withholding for or on account of any Tax
from any payment (other than interest under Section 9(h) of this Agreement and
any other payments of interest and penalty charges for late payment) to be made
by it to the other party under this Agreement. In making this representation, it
may rely on (i) the accuracy of any representations made by the other party
pursuant to Section 3(f) of this Agreement; (ii) the satisfaction of the
agreement contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and the
accuracy and effectiveness of any document provided by the other party pursuant
to Section 4(a)(i) or 4(a)(iii) of this Agreement; and (iii) the satisfaction of
the agreement of the other party contained in Section 4(d) of this Agreement;
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.



20

--------------------------------------------------------------------------------







(b)
For the purpose of Section 3(f) of the Agreement:



(i)
Party A makes the following representation(s):



(A)
It is a disregarded entity for U.S. federal income tax purposes and its sole
member is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for U.S. federal income tax purposes.



(B)
It is a limited liability company duly organized and existing under the laws of
the State of Delaware that is a disregarded entity for U.S. federal income tax
purposes. Party A’s sole member is a corporation duly organized under the laws
of the State of Delaware and is an exempt recipient under Section
1.6049-4(c)(1)(ii) of the United States Treasury Regulations.

 
(ii)
Party B makes the following representation(s):



(A)
It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for U.S. federal income tax purposes.



(B)
It is a corporation for U.S. federal income tax purposes and is organized under
the laws of the State of Minnesota, and is an exempt recipient under Treasury
Regulation Section 1.6049-4(c)(1)(ii)(A).



(c)
For the purpose of Sections 4(a)(i) and (ii) of the Agreement, (x) Party B
agrees to deliver to Party A one duly executed and completed United States
Internal Revenue Service Form W-9 (or successor thereto) and (y) Party A agrees
to deliver to Party B one duly executed and completed United States Internal
Revenue Service Form W-9 (or successor thereto).



(d)
Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” as used in subsection (a) of
“Tax Matters.” in this confirmation and “Indemnifiable Tax”, as defined in
Section 14 of the Agreement, shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), any current or future regulations
or official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.



(e)
HIRE Act. “Tax” as used in subsection (a) of “Tax Matters.” in this confirmation
and “Indemnifiable Tax”, as defined in Section 14 of the Agreement, shall not
include any tax imposed on payments treated as dividends from sources within the
United States under Section 871(m) of the Code or any regulations issued
thereunder.



Delivery of Cash:


For the avoidance of doubt, nothing in this Confirmation shall be interpreted as
requiring Party B to deliver cash in respect of the settlement of the
Transaction, except in circumstances where the required cash settlement thereof
is permitted for classification of the contract as equity by ASC 815- 40
(formerly EITF 00-19) as in effect on the Trade Date (including, without
limitation, where Party B so elects to deliver cash or fails timely to elect to
deliver Shares in respect of such settlement). For the avoidance of doubt, the
preceding sentence shall not be construed as limiting


21

--------------------------------------------------------------------------------





(i) the Private Placement Procedures set forth in Annex A hereto or (ii) any
damages that may be payable by Party B as a result of breach of this
Confirmation.


[Remainder of page intentionally left blank]


22

--------------------------------------------------------------------------------










Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.


Yours faithfully,


MORGAN STANLEY & CO. LLC




By: /s/ Scott Pecullan
Name: Scott Pecullan
Title: Managing Director








Confirmed as of the date first written above:


XCEL ENERGY INC.




By:__/s/ Sarah W. Soong________________
Name: Sarah W. Soong
Title: Vice President and Treasurer






23

--------------------------------------------------------------------------------








ANNEX A


PRIVATE PLACEMENT PROCEDURES


(i)
If Party B delivers the Restricted Shares pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Party B
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Party A; provided that if, on or
before the date that a Private Placement Settlement would occur, Party B has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Party B to Party A (or any Affiliate designated by Party A) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Party A (or any such
Affiliate of Party A) or Party B fails to deliver the Restricted Shares when due
or otherwise fails to perform obligations within its control in respect of a
Private Placement Settlement, it shall be an Event of Default with respect to
Party B and Section 6 of the Agreement shall apply. The Private Placement
Settlement of such Restricted Shares shall include customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Party A, due diligence rights (for Party A or any designated
buyer of the Restricted Shares by Party A), opinions and certificates, and such
other documentation as is customary for private placement agreements, all
reasonably acceptable to Party A. In the case of a Private Placement Settlement,
Party A shall, in its good faith commercially reasonable discretion, adjust the
number of Restricted Shares to be delivered to Party A hereunder and/or the
Forward Price in a commercially reasonable manner to reflect the fact that such
Restricted Shares may not be freely returned to securities lenders by Party A
and may only be saleable by Party A at a discount to reflect the lack of
liquidity in Restricted Shares based on actual charges or discounts given.
Notwithstanding the Agreement or this Confirmation, the date of delivery of such
Restricted Shares shall be the Clearance System Business Day following notice by
Party A to Party B of the number of Restricted Shares to be delivered pursuant
to this clause (i). For the avoidance of doubt, delivery of Restricted Shares
shall be due as set forth in the previous sentence and not be due on the
Settlement Date or Termination Settlement Date that would otherwise be
applicable.



(ii)
If Party B delivers any Restricted Shares in respect of the Transaction, Party B
agrees that (i) such Shares may be transferred by and among Party A and its
Affiliates and (ii) after the minimum “holding period” within the meaning of
Rule 144(d) under the Securities Act has elapsed after the applicable Settlement
Date, Party B shall promptly remove, or cause the transfer agent for the Shares
to remove, any legends referring to any transfer restrictions from such Shares
upon delivery by Party A (or such Affiliate of Party A) to Party B or such
transfer agent of seller’s and broker’s representation letters customarily
delivered by Party A or its Affiliates in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, each without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Party A (or such Affiliate of
Party A).





A-1